Citation Nr: 1534820	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  09-08 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the time periods from December 2005 to May 2006 and from November 2007 to May 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a December 2006 rating decision, the RO granted service connection for degenerative disc disease, status post discectomy with shortened right leg segment and dextroscoliosis of the lumbar spine, associated with degenerative arthritis of the right and left hips.  Pertinent to the claim for TDIU, in February 2008, the Veteran claimed entitlement to a temporary total rating for his service-connected lumbar spine disability based on a February 25, 2008 surgical procedure.  At that time, he also indicated that he had been unable to work since November 4, 2007 due to his back disability.  The RO granted a temporary total rating from February 25, 2008 through March 31, 2008 under 38 C.F.R. § 4.30.  However, in his May 2008 Notice of Disagreement, the Veteran requested temporary total evaluations for the time periods from December 2005 to May 2006 and from November 2007 to May 2008, alleging he could not work or complete his vocational study because of his back disability.  The RO denied the claim.  

In a March 2013 decision, the Board construed the foregoing as a claim for a TDIU for the time periods from December 2005 to May 2006 and from November 2007 to May 2008.  The Board explained that the Veteran was not claiming TDIU for the time period between May 2008 and June 2009 since he was employed at that time.  See VA Form 21-4192 received January 2010 indicating the Veteran was employed at Wayne County Hospital from June 2008 to June 2009.  The Veteran was awarded TDIU effective June 2009.

The Board remanded the issue of entitlement to a TDIU for the time periods from December 2005 to May 2006 and from November 2007 to May 2008 in order to provide further development.  The RO was instructed to send the Veteran proper notice as to how to establish a TDIU claim, complete any additional required development, and readjudicate the issue in a Supplemental Statement of the Case (SSOC).  A review of the record shows the Veteran was provided a letter in April 2013 that explained how to establish a TDIU pursuant to 38 U.S.C.A. § 4.16 (a) and (b).  The issue was readjudicated in a May 2013 SSOC.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Board has not only viewed the Veteran's physical claims file, but also all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 

As noted in the representative's July 2015 brief, the Veteran continues to raise the issue of entitlement to service connection for both an acquired mental disorder and hypertension.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  In this regard, the Board notes that the representative has requested no decision be made on the pending TDIU claim until these service connection claims are adjudicated.  However, there were no allegations from the Veteran that any mental health symptoms or hypertension rendered him unemployable during the time periods at issue in this case, so further delay is not appropriate and adjudication of the TDIU claim will proceed.


FINDINGS OF FACT

1.  The Veteran did not meet the percentage thresholds for consideration of a total disability evaluation under 38 C.F.R. § 4.16(a) during the time periods at issue.  

2.  The Veteran was not unemployable by reason of his service-connected disabilities during the time periods at issue.    


CONCLUSION OF LAW

The criteria for referral for consideration of a TDIU on an extraschedular basis for the time periods from December 2005 to May 2006 and from November 2007 to May 2008 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2015); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

As noted, the Veteran seeks a TDIU for the time periods from December 2005 to May 2006 and from November 2007 to May 2008.  During these time periods, the Veteran was service-connected for several disabilities.  

For the first time period at issue, the following ratings were in effect as of December 2005: 
* right knee disability at 10 percent; 
* left knee disability at 10 percent;
* right hip disability at 10 percent; and 
* left hip disability at 10 percent.

Therefore, as of December 2005, the Veteran's combined evaluation was 40 percent.  

However, an additional condition was service-connected as of January 11, 2006, with the following rating in addition to the four conditions listed above (knees and hips):
* back disability at 20 percent 

Therefore, between January 12, 2006 and May 2006, the Veteran's combined evaluation was 50 percent.  

For the second time period at issue, November 2007 to May 2008, in addition to the ratings above, the Veteran was granted service connection for: 
* right lower extremity radiculopathy associated with his service-connected back disability at 20 percent, and
* left lower extremity radiculopathy associated with his service-connected back disability at 20 percent.

From November 15, 2007 until February 24, 2008, the Veteran's combined evaluation was 70 percent.  

However, the Veteran had a temporary total rating from February 25, 2008 until March 31, 2008, based on a surgical procedure for his back condition. 

As of April 1, 2008, the prior 20 percent rating for Veteran's back disability was resumed, and from April 1, 2008, the Veteran's combined evaluation was again 70 percent.  

As of June 16, 2009, the rating for the Veteran's back disability was increased to 40 percent, and he had a combined evaluation of 80 percent.  The Veteran was awarded a TDIU effective June 17, 2009.

Consequently, during the first time period at issue in this case (December 2005 to May 2006), the Veteran did not satisfy the percentage requirements for a schedular TDIU under 38 C.F.R. § 4.16(a) because he did not have at least one disability rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more, even considering the fact that the Veteran had disabilities of both lower extremities (e.g. the bilateral factor).  See 38 C.F.R. § 4.16(a).  

Similarly, for the time period from November 2007 to May 2008, the Veteran again did not meet the percentage requirements for a schedular TDIU under 38 C.F.R. § 4.16(a).  Although the Veteran had a combined evaluation of 70 percent as of November 15, 2007, he did not have at least one disability rated at 40 percent or more.  Indeed, the only disability rated above 40 percent was the back disability when the Veteran was granted a temporary 100 percent rating between February 25, 2008 and March 31, 2008.  

In other words, while the Veteran eventually met the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), once the rating for his back disability was increased to 40 percent, and was subsequently awarded a TDIU as of June 17, 2009, during the time periods at issue in this case, the Veteran simply did not meet the percentage requirements.  

That notwithstanding, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), a TDIU may be warranted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in § 4.16(a).  Id.  The Board cannot assign an extraschedular rating in the first instance.  Rather, the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

First, as for the Veteran's educational background, he has an Associate's Degree as a lab technician, as well as a certificate for phlebotomist.  See March 2008 VA mental health evaluation.  The Veteran's occupational history during this time period was as a lab/medical technician.  It appears his only other work experience after service was repossessing cars, which he did for seven years after service, so that concluded prior to the earliest time period on appeal.

During the time period between December 2005 and May 2006, the Veteran had been going to school, not working.   As described more below, he was able to complete the fall 2005 semester, but he then took the spring 2006 semester off because of back pain, in order to rest his back and do physical therapy.  See Veteran's March 2006 statement, with attached course listings. 

During the second time period at issue (November 2007 to May 2008), it appears he was not employed.  The Veteran reported in a statement received in February 2008 (just before his back surgery) that he had been out of work since November 1, 2007.  He reiterated in a June 2008 statement that he did not stop working until November 2007.  Also, at the March 2008 VA examination, the Veteran reported that he had not worked since October 31, 2007.  




Turning to the evidence of record, in January 2006, the Veteran sought treatment for back pain.  The VA physician indicated that the Veteran felt that his work as a laboratory technician exacerbated his back pain and that the Veteran requested a letter to this effect. He reported taking a semester off of school because of his pain.  Indeed, the record shows that the physician subsequently authored a letter stating the Veteran's back pain was exacerbated when he was working in a lab where he was required to "walk a lot, lean over, reach, bend, and perform bed-side phlebotomy."  The physician's recommendation was to "limit his bending, leaning, and walking as tolerated."  

The Veteran underwent physical therapy, and in February 2006 he was described as independent with his home program.  He was advised to complete exercises two times a day, rather than three times a day.  The Veteran was found no longer in need of physical therapy services.

The record also contains a February 2006 letter from the Veteran's instructor from his phlebotomy program.  The letter indicated that the Veteran had clinical rotations in a hospital and blood bank in the fall of 2005.  The instructor stated that the Veteran complained of back pain and decided not to return in the spring semester to complete the program.  She stated that the Veteran informed her that he was still experiencing severe back pain.  

The Veteran also provided a letter in March 2006 discussing his rotation experience.  He described pain when walking and using stairs at the hospital.  He indicated that he sought treatment and was advised that his back symptoms would "be an issue" for the rest of his life.  

In July 2006, the Veteran underwent an orthopedic examination.  He again reported leaving his phlebotomy program due to back problems but indicated he was currently in school.  He stated that he was bedridden for three months because of his back pain, which cost him graduating from college on time.  The examiner performed range of motion testing, noting the Veteran's pain.  However, he indicated that the Veteran's pain did not cause "any significant decreased range of motion," and there was no additional limitation of motion upon repetitive use.  

November 2006 VA treatment records show the Veteran sought treatment after a motor vehicle accident.  Although treatment primarily focused on cervical spine fracture, the Veteran did report a history of lumbar pain and spasms.

In May 2007, the Veteran reported back pain that was "worse at work."  The Veteran was advised to consider using Lidoderm patches at work.

Private chiropractor records from "Dr. T.W." show the Veteran complained of low back pain throughout 2007.  In August 2007, he indicated that he wanted to find a chiropractor close to home to avoid having to drive to appointments after work.  September 2007 records show the Veteran reported that his back would "tighten" after working three twelve-hour shifts.  In a letter from November 2007, Dr. T.W. indicated that the Veteran had abnormal biomechanical alterations of the lumbar spine.  He did not offer any additional comment regarding the effect of such a condition on the Veteran's employability.  

In July 2007 VA treatment records, the Veteran reported low back pain occurring exclusively at work.  He indicated that, when he was not working as a laboratory technician, he was able to move stumps in his yard.  He was advised to continue using his prescribed medications.

November 2007 VA treatment records note the Veteran reported an exacerbation of low back pain after weeding over the weekend.  

In December 2007 VA treatment records, the Veteran indicated that his back pain had worsened over the previous two years when he "was involved with standing on his feet for long periods of time for work."  A physical therapy consultation revealed the Veteran had worsening pain when bending forward, sitting over twenty minutes, and driving an automobile.  

January 2008 VA records show the Veteran expressed frustration at not being able to work for the previous three months.  

VA records confirm the Veteran underwent a left L4-5 microdiscectomy on February 25, 2008.

The Veteran was provided a VA spine examination on March 18, 2008, near the end of the period in which he had a temporary total rating as a result of his surgery in February.  The Veteran explained that he had been unemployed since October 31, 2007.  He stated that he had left a job at one hospital "to take a better job," but he had significant back pain that delayed his start date.  The examiner indicated the Veteran's occupational activity would be affected by his back disability by decreased mobility and problems with lifting and carrying.  

Also in March 2008, the Veteran received mental health treatment in which he expressed frustration at not being able to work due to back and knee problems.  He reported that he had an Associate's Degree and had received an offer to work at a local hospital.  However, he stated that he lost the job when his physician wrote a note releasing him to work an eight-hour day, rather than a twelve-hour day. 

April 2008 VA treatment records show the Veteran complained of increased low back pain after "working in the yard."  However, the Veteran indicated he was pleased with the outcome of the surgical procedure and he was seeking employment.  He was ambulating without difficulty, and there was no weakness.  The Veteran was advised that he was able to return to regular duty, except there would to be no "heavy lifting."

In May 2008, the Veteran provided a statement in support of his claim.  He indicated that he had left a job for another job that would be easier on his back.  He was hired and waiting for employee orientation, but he lost that position because he could not work as he could barely walk.  

May 2008 VA records show that the Veteran had "poor mobility" due to back pain.  

In a June 2008 statement, the Veteran indicated that he had lost his job in November 2007 because of his back condition.  

In June 2008, the Veteran's VA physician authored a letter describing the Veteran's symptoms leading up to the lumbar microdiskectomy.  The physician stated that the Veteran would have had difficulty sitting for prolonged periods of time, more than twenty minutes, because of back pain between November 2007 and the time of his surgery in February 2008.  Moreover, June 2008 VA treatment records note the Veteran would continue to have pain with bending or lifting, even after having the microdiskectomy.  
  
A June 2009 VA spine examination confirmed the Veteran was unemployed.  However, he indicated he had lost his last job due to having an "angry outburst at patient during blood draw," with no reference to any back pain.  

Although medical providers have provided opinions as to the functional limitations the Veteran had during these time periods, it is significant that none of them opined that he was totally disabled or unemployable.  Rather, the evidence consistently shows that while the Veteran was restricted in certain activities by his service-connected disabilities, primarily his back condition, because of pain and difficulty with walking, bending, and lifting, such evidence does not lead to the conclusion that his symptoms were of such severity to result in unemployment.  

For the first time period at issue (December 2005 to May 2006), the Veteran chose not to attend school for a semester to rest his back and participate in physical therapy.  He claimed in a July 2006 examination that he was bedridden during this time period for three months.  However, the medical evidence does not support that his symptoms were of such a severity that any medical professional concluded he was bedridden; rather it appears this was a voluntary choice on his part.  Medical professionals encouraged physical therapy, and by February 2006 he was considered sufficiently rehabilitated and discharged to do exercises at home.  While it is certainly reasonable that he experienced increased pain with certain physical activities, that does not mean that he was incapable of working.  Rather, his physician suggested he limit such activities, not that he could not engage in any such activities at any time.  

As for the second time period at issue (November 2007 to May 2008), it appears that the Veteran was not working, but, again, this appears to have been by choice, rather than necessary because of the severity of his symptoms.  He left one job to take another, not because he was unable to do the job.  He states he then could not start the other job because of the severity of his pain.  However, the medical evidence indicates that prior to the February 2008 surgical procedure, at worst, the Veteran was unable to sit for prolonged periods of time and experienced severe pain.  In other words, the June 2008 VA letter confirms that the Veteran's back pain resulted in certain functional limitations, but the physician did not indicate that such limitations rendered the Veteran unemployable in the months preceding the microdiscectomy.  In fact, the physician apparently released him to work an eight-hour day, which clearly indicates he retained the physical ability to do so.  The fact that he did not obtain his job of choice because they wanted him to work a twelve-hour day does not mean that he was rendered unemployable because of his service-connected conditions. In evaluating TDIU, we do not look at whether the Veteran's is able to obtain employment where he would prefer to work, but rather if the Veteran is employable.  These are two different questions.  

Moreover, the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge.  He may sincerely believe that he is unemployable due to his service-connected disability, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning his functional limitations and their effect on employability.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In short, the Board does not deny that the Veteran has experienced back pain and certain functional limitations, especially in the time leading up to his microdiscectomy in February 2008.  These symptoms are indeed contemplated by the rating schedule which compensates for occupational impairment resulting from service-connected conditions.  However, the evidence does not show that the Veteran's symptoms rendered him unemployable.  To the contrary, while medical professionals have indicated that the Veteran's back disability may cause pain and difficulty with mobility and certain physical activities, they have not indicated that such symptoms would prevent or prohibit active or sedentary employability.  Indeed, most of the treatment records merely document the Veteran's own report that his back pain has prevented him from securing substantially gainful employment.  

In the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned disability evaluations for the Veteran's service-connected conditions, the preponderance of the evidence is against the  claim that he was precluded from securing substantially gainful employment by reason of his service-connected disabilities or that he was incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  As such, referral of the claim to the Director of the VA Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) is not warranted, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.10; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by January 2010 and April 2013 letters to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and VA examinations.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Also, the Board acknowledges the representative's argument in the July 2015 Informal Hearing Presentation, that it was "not clear" from the April 2013 letter what the AMC "expected to learn about the time period in question that was not already provided by the veteran and his prior employers at least once already."  In this regard, as explained in the Introduction, the Veteran's claim for a TDIU prior to June 2009 was raised by the record but not adjudicated by the AOJ.  As such, the issue was remanded to provide the Veteran adequate notice.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) for the time periods from December 2005 to May 2006 and from November 2007 to May 2008 is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


